DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 23 is now further amended to recite “no liquid crystal material is provided between the color filter layer and the image sensor array” which when read in the light of specification renders the claim indefinite. Specifically, remarks point to Fig 13 and its related description. Specification as originally filed in para [0136] describes “In addition, in some embodiments of the present disclosure, providing the light valve structure may further include the steps of forming the array substrate of the liquid crystal panel and assembling the array substrate with the opposite substrate to form a liquid crystal cell, etc. These steps may be referred to conventional techniques, and the embodiments of the present disclosure are not limited in this aspect” .Further, para [0137] describes “At least one embodiment of the present disclosure further provides a color filter substrate, and the color filter substrate can be used, for example, for a liquid crystal display panel, an electronic paper display panel, etc. As illustrated in FIG. 13, the color filter substrate comprises a base substrate 401, a color filter layer 404 and an image sensor array 402. The image sensor array 402 comprises a plurality of image sensors, and is configured to receive light emitted from a light source array and then reflected to the image sensor array 402 by a texture for a texture collection. The color filter layer 404 comprises a plurality of color filter patterns 404A arranged in an array, the image sensor array 402 comprises a plurality of image sensors, and an orthographic projection of each of the image sensors on the base substrate 401 is within an orthographic projection of an interval between adjacent color filter patterns 404A on the base substrate 401.”. Based on this disclosure, it appear the device of Fig 13 does have a liquid crystal material, however the description does not go further to describe where such liquid crystal material is located/positioned. Now the amended claim recites “no liquid crystal material is provided between the color filter layer and the image sensor array” renders the claim indefinite because it is not clear what the configuration of the claimed device is. Furthermore, the amended claim 23 which is reciting negative claim language by stating “no liquid material is provided between…”; rather than claiming positively what the device is made of; thus rendering the claim indefinite because now the scope of the claim is so broad as to encompass any other element other than liquid crystal material.; thus the scope of the claim is not clear. Further claims 24 and 25 which depend upon claim 23 are rejected for same reasons as provided for claim 23 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanbayashi et al. (2012/0062817) in view of Lee et al. (2019/0019000).

Regarding claim 23, Kanbayashi teaches a color filter substrate, comprising a base substrate (21; Fig 1, Fig 2; para [0031] an active matrix substrate 21), a color filter layer (24; Fig 1, Fig 2; para [0037] a color filter layer 24) and an image sensor array (30; Fig 1, Fig 2; para [0037] optical sensor element 30); the image sensor array is configured to receive light emitted from a light source array (10; Fig 1, Fig 2; para [0029] The backlight 10 is provided with two types of light sources, which are white LEDs 11 that emit white light and infrared LEDs 12 (a light source emitting infrared light) that emit infrared light.) and then reflected to the image sensor array by a texture (Fig 4 shows touched state which results in reflection of light) for a texture collection; the color filter layer comprises a plurality of color filter patterns arranged in an array (para [0037] The color filter layer 24 is constituted of a colored portion having the respective colors of red (R), green (G), and blue (B), a black matrix, and a visible light cut filter 24a), the image sensor array comprises a plurality Fig 1; Fig 4 shows plurality of elements 30), and an orthographic projection of each of the image sensors on the base substrate is within an orthographic projection of an interval between adjacent color filter patterns of the plurality of color filter patterns on the base substrate (Fig 4; para [0040] The visible light cut filter in the present invention is disposed over the optical sensor element 30 (between the detection object surface 100a and the respective optical sensor elements 30), and is sufficient if it transmits more light in the infrared region than light in regions other than the infrared region).
Kanbayashi fails to teach no liquid crystal material is provided between the color filter layer and the image sensor array; as claimed.
However, in the same field of endeavor, Lee teaches a color filter substrate (CFS; Fig 4), comprising a color filter layer (para [0080] The color filter structure CFS may include a plurality of color filters (e.g., red (R), green (G), and blue (B)); Fig 4) and an image sensor array (PD1, PD2..: Fig 4); no liquid crystal material is provided between the color filter layer and the image sensor array (Fig 4 shows the arrangement in which no liquid crystal material is provided between the color filter layer and the image sensor array).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kanbayashi with the teachgins od Lee by substituting one display with another in order to yield predictable results of providing fingerprint sensing. 

para [0037] a black matrix); wherein the black matrix layer is in a same layer as the color filter layer (para [0037] The color filter layer 24 is constituted of a colored portion having the respective colors of red (R), green (G), and blue (B), a black matrix, and a visible light cut filter 24a), the black matrix layer comprises a shielding region (24a; Fig 4) and a plurality of opening regions arranged in an array (area or region other than 24a is construed as opening regions; Fig 4), and the plurality of color filter patterns are respectively in the plurality of opening regions (para [0038] a configuration of the visible light cut filter 24a, a multilayer configuration of color filters in two colors out of the aforementioned three colors that constitute the color filter, or a mixture of a red pigment, a green pigment, and a blue pigment can be suggested; Fig 4), so that an orthographic projection of each of the plurality of image sensors on the base substrate is within an orthographic projection of the shielding region on the base substrate (Fig 4); the image sensor array is between the base substrate and the shielding region (Fig 4).

Regarding claim 25, Kanbayashi teaches a manufacturing method of the color filter substrate according to claim 23, (para [0043] A forming method of such an optical sensor element can be performed according to a publicly known manufacturing method of a liquid crystal display device having a built-in optical sensor element) comprising: providing a base substrate (21; Fig 1, Fig 2; para [0031] an active matrix substrate 21); forming an image sensor array (30; Fig 1, Fig 2; para [0037] optical sensor element 30), wherein the image sensor array is configured to receive light 10; Fig 1, Fig 2; para [0029] The backlight 10 is provided with two types of light sources, which are white LEDs 11 that emit white light and infrared LEDs 12 (a light source emitting infrared light) that emit infrared light.) and then reflected to the image sensor array by a texture (Fig 4 shows touched state which results in reflection of light) for a texture collection, and the image sensor array comprises a plurality of image sensors (Fig 1; Fig 4 shows plurality of elements 30); and forming a color filter layer (24; Fig 1, Fig 2; para [0037] a color filter layer 24), wherein the color filter layer comprises a plurality of color filter patterns arranged in an array (para [0037] The color filter layer 24 is constituted of a colored portion having the respective colors of red (R), green (G), and blue (B), a black matrix, and a visible light cut filter 24a); wherein an orthographic projection of each of the image sensors on the base substrate is within an orthographic projection of an interval between adjacent color filter patterns of the plurality of color filter patterns on the base substrate (Fig 4; para [0040] The visible light cut filter in the present invention is disposed over the optical sensor element 30 (between the detection object surface 100a and the respective optical sensor elements 30), and is sufficient if it transmits more light in the infrared region than light in regions other than the infrared region). (Note: claim as presented recites a manufacturing method comprising: providing a base substrate and further recites forming different elements (image sensor array, color filter layer). However claim does not describe any manufacturing process as to how different elements are “formed”. Thus, prior art teaches the manufacturing method and also teaches the device having all the claimed elements, thus meeting the claim limitations.).

Allowable Subject Matter
Claims 1-3, 5-8, 10, 11, 13-17 and 19-21 are allowed.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. Remarks on page 10-11 regarding “Specifically, for example, as illustrated in paragraph [0137]-[0141] and FIG. 13 of the present disclosure, the color filter substrate comprises a base substrate 401, a color filter layer 404 and an image sensor array 402. The color filter substrate can be used, for example, to be assembled with an array substrate to form a display panel, in the color filter substrate, no liquid crystal material is provided between the color filter laver and the image sensor array, and in the display panel, liquid crystal materials are provided between the color filter substrate and the array substrate, the image sensor array is integrated in the color filter substrate, so that the under-screen texture recognition function can be realized without affecting the display function of the display panel.”; are not persuasive. Specifically, the remarks are directed to claimed subject matter which was not presented earlier. This amended claim changes the scope of the claim which required further consideration. Newly cited prior art in combination with previously relied upon prior art teaches amended claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623